Exhibit 10.1

Execution Copy

Employment Agreement

This Employment Agreement (this “Agreement”), is entered into on March 16, 2018
by and between Dover Corporation, a Delaware corporation (the “Company”), and
Richard J. Tobin (“Executive” and collectively with the Company referred to
herein as the “Parties”).

RECITALS

 

A. It is the desire of the Company to assure itself of the services of Executive
effective as of the Effective Date, as defined below, and thereafter by entering
into this Agreement.

 

B. Executive and the Company mutually desire that Executive provide services to
the Company on the terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

1.     Employment.

(a)    General. Subject to the terms of this Agreement, during the Term, as
defined below, the Company shall employ Executive and Executive shall remain in
the employ of the Company in the position set forth in this Section 1.

(b)    Employment Term. For purposes of this Agreement, the “Term” shall mean
the period beginning on May 1, 2018 or such earlier date as Executive and the
Board may agree (the “Effective Date”) and ending on the third anniversary of
the Effective Date, subject to



--------------------------------------------------------------------------------

earlier termination as provided in Section 3. Following expiration of the Term,
and subject to Section 4(b)(iii), Executive shall continue to be employed by the
Company as an at-will employee and will participate in the Company’s Executive
Severance Plan, in effect from time to time, at the highest applicable tier of
benefits.

(c)    Position and Duties. Executive shall serve as the President and Chief
Executive Officer of the Company. Executive shall have such powers,
responsibilities, duties and activities as conferred by Article IV, Sections
2(b) and (c) of the Company’s Amended and Restated By-Laws, effective
February 11, 2016 (“By-Laws”) and as may be amended from time to time, and as
are customary for such positions (as applicable) and as otherwise assigned by
the Board of Directors of the Company (the “Board”). In such position, Executive
shall be the most senior officer of the Company and shall report to the Board.
Executive shall devote substantially all of Executive’s working time and efforts
to the business and affairs of the Company (which shall include service to its
“Affiliates” (within the meaning of Rule 12b-2 promulgated under Section 12 of
the Securities Exchange Act of 1934, as amended from time to time)) and shall
not engage in outside business activities (including serving on outside boards
or committees) without the consent of the Board, provided that Executive shall
be permitted to (i) manage Executive’s personal, financial and legal affairs,
(ii) participate in trade associations, (iii) serve on the board of directors of
not-for-profit or tax-exempt charitable organizations, and (iv) subject to
approval by the Board, serve on the board of directors or similar board of
for-profit organizations, in each case, subject to compliance with this
Agreement and provided that such activities do not materially interfere with
Executive’s performance of Executive’s duties and responsibilities hereunder.
Executive agrees to observe and comply with the rules and policies of the
Company and its subsidiaries as adopted by the Company or its Affiliates from
time to time, in each case as amended from time to time, as set forth in
writing, and as delivered or made available to Executive (each, a “Policy”).

 

2



--------------------------------------------------------------------------------

(d)    Service on Board. Executive shall continue to serve on the Board and the
Company shall use its reasonable best efforts to cause Executive to be
re-elected to the Board during the Term.

(e)    Principal Place of Employment. Executive’s principal office shall be at
the Company’s headquarters in Downers Grove, Illinois. The Parties understand
that given the nature of Executive’s duties, Executive will be required to
travel and perform services at locations other than his principal office from
time to time.

(f)    Certain Executive Representations. Executive represents and warrants that
(i) Executive is not subject to any impediment, restriction or restraint that
would in any way prohibit, hinder or impair his employment hereunder and his
performance as contemplated hereby, (ii) without limiting the foregoing,
Executive’s employment hereunder and his performance as contemplated hereby do
not and would not in any way conflict with or breach any confidentiality,
non-competition or other agreement to which he is a party or to which he may be
subject and (iii) Executive has not to his knowledge been the subject of any
allegation that he, and to his knowledge he has not, (A) breached any law,
regulation or code of conduct applicable to him in the course of employment or
(B) engaged in any act of workplace misconduct or impropriety, including any act
of discrimination or harassment.

 

3



--------------------------------------------------------------------------------

2.     Compensation and Related Matters.

(a)    Annual Base Salary. During the Term, Executive shall receive a base
salary at a minimum rate of $1,200,000 per annum, which shall be paid in
accordance with the customary payroll practices of the Company and shall be
pro-rated for partial years of employment. Such annual base salary shall be
subject to periodic review in accordance with the Company’s regular process for
similarly situated executives (with the first review for Executive accordingly
expected not later than early 2019) and shall be subject to increase but not
decrease (such annual base salary, as it may be increased from time to time, the
“Annual Base Salary”).

(b)    Annual Bonus. With respect to each fiscal year of the Company ending
during the Term, Executive will be eligible to participate in an annual
incentive program established by the Board. Executive’s annual incentive
compensation under such incentive program, (the “Annual Bonus”) shall be
targeted at 125% of his Annual Base Salary (the “Target Bonus”) and with the
expectation that the actual Annual Bonus will scale upward and downward based on
actual performance, as determined by the Board, such that the actual Annual
Bonus payable to Executive may be greater than, equal to or less than the Target
Bonus; provided that the Annual Bonus for 2018 shall equal no less than Target
Bonus and shall be pro-rated for the portion of 2018 on and following the
Effective Date (the minimum Annual Bonus amount payable for 2018, “2018 Minimum
Bonus”). The Annual Bonus shall be based upon the achievement of Company and/or
individual performance metrics as established by the Board. Executive’s goals,
objectives and performance targets will be developed by the Board in
consultation with the Executive on an annual, ongoing basis, provided, however,
that in no event will Executive’s bonus targets be less than the Target Bonus
during the Term. The

 

4



--------------------------------------------------------------------------------

Annual Bonus for each fiscal year, except as otherwise provided in this
Agreement, subject to Executive’s employment with the Company on the applicable
bonus payment date, shall be paid at such time as annual bonuses are paid to
other senior executives, but no later than the fifteenth day of the third month
following the end of such fiscal year; provided that the 2018 Minimum Bonus
shall be paid no later than December 31, 2018.

(c)    Long-Term Incentive. The Company will grant Executive equity incentive
awards (or other long-term incentive compensation) for each fiscal year of the
Company ending during the Term with an annual grant date fair value of not less
than $7 million. The type of award and specific terms and conditions of such
awards will be determined by the Board in consultation with Executive, but shall
be commensurate with Executive’s position and the terms shall be consistent with
the terms applicable to similarly situated executives. Notwithstanding the
foregoing, with respect to 2018, the equity incentive award shall be awarded as
follows: sixty (60%) percent in the form of SSARs, as defined in the Plan (the
number of SSARs will be determined consistent with the Company’s methodology for
making such grants), twenty (20%) percent in the form of Performance Shares, as
defined in the Plan (each, a “PSA”), and twenty (20%) percent in the form of
Restricted Stock Units, as defined in the Plan (each, a “RSU”). The value of the
awards shall be determined based on the Fair Market Value (as defined in the
Company’s 2012 Equity and Cash Incentive Plan as most recently amended August 6,
2014 and as may be amended and superseded; the “Plan”) of Company’s stock on the
date of grant; provided the value of the PSA and RSU equity incentive awards
with respect to 2018 will be determined based on the volume-weighted average
trading prices (on the NYSE) of the Company’s stock for the five (5) trading
days immediately preceding the date of grant. The PSA grant for 2018 will have
performance

 

5



--------------------------------------------------------------------------------

criteria and terms and conditions consistent with the Company’s February 2018
iTSR PSA (2018-2020 performance period) grant. Equity incentive awards for 2018
will be granted within ten (10) trading days following the completion of the
spin-off of Wellsite (as described in the Company’s 10-K for 2017), but in no
event later than June 1, 2018, and (i) time-vesting with respect to RSUs will
commence as of the date (prior to such spin-off) that 2018 annual equity
incentive grants are made to other senior management, and (ii) time-vesting with
respect to SSARs will commence as of the grant date.

(d)    Sign-on Equity Award. The Company will grant Executive an equity
incentive award under the Plan (the “Sign-on Equity Award”). The value of the
award shall be determined based on the volume-weighted average trading prices
(on the NYSE) of the Company’s stock for the five (5) trading days immediately
preceding the date of grant. Except as set forth in this Agreement, the terms of
the Sign-on Equity Award shall be consistent with equity award terms applicable
to similarly situated executives, except as otherwise set forth in this
Agreement. Sign-on Equity Award shall be issued within ten (10) trading days
following the completion of the spin-off of Wellsite (as described in the
Company’s 10-K for 2017), but in no event later than June 1, 2018. The Sign-on
Equity Award will consist of the following:

(i) $6 million in the form of PSAs, which will have the terms and conditions
consistent with the Company’s February 2018 iTSR PSA (2018-2020 performance
period) grant, vesting in February of 2021 subject to achievement of applicable
performance requirements; and

 

6



--------------------------------------------------------------------------------

(ii) $13 million in the form of RSUs, which will vest and be paid subject to
continued employment requirement in five equal installments on December 15th of
each calendar year, starting on December 15, 2018 and ending on December 15,
2022.

(e)    Make Whole Cash Payment. Within 30 days of the Effective Date, the
Company will pay Executive $1,000,000 in a cash lump-sum payment (the “Make
Whole Cash Payment”). Not more than thirty (30) days following his termination
pursuant to Section 3(a)(iii) or Section 3(a)(v), but in each case only if such
termination occurs prior to the first anniversary of the Effective Date,
Executive shall repay the Make Whole Cash Payment to the Company. Not more than
thirty (30) days following his termination pursuant to Section 3(a)(iii) or
Section 3(a)(v), but in each case only if such termination occurs after the
first anniversary of the Effective date, but prior to the second anniversary of
the Effective Date, Executive shall repay the pro-rata portion of the Make Whole
Cash Payment to the Company (the proration to be based on the number of days
from termination to the second anniversary divided by 730). Except as set forth
herein, the Make Whole Cash Payment shall otherwise not be subject to
disgorgement in any circumstances.

(f)    Employee Benefits. During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements generally
available from time to time to other similarly situated executives of the
Company employed at the Company’s headquarters, including medical, dental and
life benefits as they may be in effect from time to time. Such benefits shall
include participation in the Company’s Senior Executive Change-in-Control
Severance Plan (as amended from time to time, the “CIC Plan”).

 

7



--------------------------------------------------------------------------------

(g)    Paid Time Off. During the Term, Executive shall be entitled to paid
personal leave in accordance with the Company’s Policies. Any vacation shall be
taken at the reasonable and mutual convenience of the Company and Executive.

(h)    Business Expenses. During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

(i)    Indemnification. During the Term and at all times thereafter during which
Executive is serving as a member of the Board, officer or employee of the
Company, the Company will indemnify Executive to the maximum extent permitted
under the By-Laws (including making advances for attorneys fees and other
covered expenses to Executive thereunder subject to his entering into a
customary undertaking to refund any such advances found by a final
non-appealable order not to be eligible for indemnification). Such
indemnification right shall survive any expiration or other termination of this
Agreement and any termination of Executive’s employment in respect of
Executive’s acts and omissions to act occurring while serving as a member of the
Board, officer or employee of the Company.

(j)    Legal Fees. The Company will pay Executive’s reasonable legal fees
associated with the legal review, negotiation and preparation of this Agreement
and all other related agreements within thirty (30) days of the later of the
Effective Date or the date on which the Executive provided to the Company an
invoice from such legal counsel.

 

8



--------------------------------------------------------------------------------

3.     Termination.

(a)    In General. The Term and Executive’s employment hereunder may be
terminated by the Company or Executive, as applicable, without any breach of
this Agreement, under the following circumstances:

(i)    Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(ii)    Disability. If Executive has incurred a Disability, as defined below,
the Company may terminate Executive’s employment.

(iii)    Termination for Cause. The Company may terminate Executive’s employment
for Cause, as defined below.

(iv)    Termination without Cause. The Company may terminate Executive’s
employment without Cause.

(v)    Termination by Executive without Good Reason. Executive may terminate
Executive’s employment with the Company without Good Reason (and not due to
Disability), as defined below.

(vi)    Termination by Executive for Good Reason. Executive may terminate
Executive’s employment with the Company for Good Reason.

(b)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
Section 3(a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the

 

9



--------------------------------------------------------------------------------

specific termination provision in this Agreement relied upon, (ii) setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
(iii) specifying a Date of Termination, as defined below, which, if submitted by
Executive pursuant to Section 3(a)(v) or Section 3(a)(vi), shall be at least
thirty (30) days following the date of such notice (a “Notice of Termination”);
provided, however, that in the event that Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Date of Termination to any date that occurs on or following the date of the
Company’s receipt of such Notice of Termination and is prior to the date
specified in such Notice of Termination. A Notice of Termination submitted by
the Company may provide for a Date of Termination on the date Executive receives
the Notice of Termination, or any date thereafter elected by the Company in its
sole discretion. In the event of a dispute over the existence of Cause or Good
Reason, either Party may introduce newly discovered or newly arising evidence in
support of or in opposition to the determination of Cause or Good Reason.

(c)    Company Obligations upon Termination. Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3(a),
Executive (or Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive; (ii) any paid time off that has been
accrued but unused in accordance with the Company’s Policies; (iii) any
reimbursements owed to Executive pursuant to Section 2(g); (iv) any amount
accrued and arising from Executive’s participation in, or benefits accrued under
any employee benefit plans, programs or arrangements, which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or

 

10



--------------------------------------------------------------------------------

arrangements; and (v) except in the case of a termination of Executive’s
employment for Cause pursuant to Section 3(a)(iii), any earned but unpaid Annual
Bonus for the prior fiscal year. Except as otherwise expressly required by law
(e.g., COBRA (as defined below)) or as specifically provided herein, or in any
other plan or arrangement maintained by the Company, all of Executive’s rights
to salary, severance, benefits, bonuses and other compensatory amounts hereunder
(if any) shall cease upon the termination of Executive’s employment hereunder.
In the event that Executive’s employment is terminated hereunder for any reason,
Executive’s sole and exclusive remedy shall be to receive the payments and
benefits described in this Section 3(c) or Section 4.

(d)    Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates and
Executive agrees to execute any and all documents necessary to effectuate such
resignations.

4.     Severance Payments.

(a)    Termination Generally. If Executive’s employment shall terminate pursuant
to Section 3(a) for any reason, other than a termination pursuant to
Section 3(a)(iv) (by the Company without Cause) or Section 3(a)(vi) (by
Executive for Good Reason) and other than in circumstances entitling him to
benefits under the CIC Plan, then Executive shall not be entitled to any
severance payments or benefits, except as provided in Section 3(c).

(b)    Termination without Cause or for Good Reason (and Death or Disability
under Section 4(b)(iii)). If Executive’s employment is terminated by the Company
without Cause pursuant to Section 3(a)(iv) or by Executive for Good Reason
pursuant to Section 3(a)(vi)

 

11



--------------------------------------------------------------------------------

then, subject to Executive signing on or before the 50th day following
Executive’s Separation from Service (as defined below), and not revoking, a
release of claims and separation agreement in the Company’s customary form
(current form attached hereto as Exhibit A), as may be updated from time to time
(and (x) including customary exclusions from such release for Executive’s rights
to indemnification and directors and officers liability insurance coverage as
survive a termination of his employment, and for Executive’s accrued and vested
benefits due him under the Company’s employee benefit plans in which he is then
a participant; and (y) not including any restrictive covenant that Executive had
not otherwise agreed to prior to the Date of Termination), (the “Release”), and
Executive’s continued compliance with Sections 5, 6 and 7, Executive shall
receive, in addition to payments and benefits set forth in Section 3(c), the
following benefits:

(i)    The Company shall pay to Executive a lump sum cash payment equal to one
and half (1.5) times the sum of (A) the Annual Base Salary plus (B) the Target
Bonus, each in the full amount, as in effect at such time, payable on the second
full payroll payment date following the effectiveness of the Release;

(ii)    The Company shall pay to Executive an amount equal to the Annual Bonus,
as in effect at such time, determined based on the actual performance of the
Company for the full fiscal year in which Executive’s employment terminates,
prorated for the number of days of employment completed during the fiscal year
in which the Date of Termination occurs, payable in a lump sum cash amount at
the time it would otherwise have been paid in accordance with Section 2(b) had
Executive remained employed for the entire fiscal year;

 

12



--------------------------------------------------------------------------------

(iii)    For a termination occurring at any time during or after expiration of
the Term by the Company without Cause, by Executive for Good Reason or due to
Executive’s death or Disability, unvested RSUs subject to Executive’s Sign-on
Equity Award shall fully vest and be paid on the sixtieth (60th) day following
the Date of Termination and unvested PSAs subject to Executive’s Sign-on Equity
Award shall continue to vest subject only to achievement of performance
conditions (i.e., shall fully time-vest); and

(iv)    The Company shall pay, on the second full payroll payment date following
the effectiveness of the Release, to Executive a cash lump sum amount equal to
the premiums Executive would have been required to pay to continue Executive’s
and Executive’s covered dependents’ medical, dental and vision coverage in
effect on the Date of Termination under the Company’s group healthcare plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), for eighteen (18) months following the Date of Termination,
which amount shall be based on the premium for the first month of COBRA coverage
and shall be paid regardless of whether or not Executive elects COBRA
continuation coverage.

(c)    No Mitigation; Payment to Surviving Spouse. Notwithstanding anything to
the contrary in this Agreement, Executive shall not be required to seek other
employment or otherwise mitigate any damages resulting from any termination of
employment and no amount payable hereunder shall be offset by any compensation
or other amount Executive may receive from any subsequent employment or
self-employment. In the event of Executive’s death prior to payment of all
compensation and benefits due to Executive under Section 3(b), any remaining
compensation and benefits shall be paid to his spouse, if any, or if none to his
estate.

 

13



--------------------------------------------------------------------------------

5.     Covenants. Executive acknowledges that Executive has been provided with
Confidential Information (as defined below) which is of vital importance to the
success of the Company and that, during the Term, the Company from time to time
will provide Executive with access to Confidential Information and he will
develop goodwill for the Company. Ancillary to the rights provided to Executive
as set forth in this Agreement and the Company’s provision of Confidential
Information, and Executive’s agreements regarding the use of the same, in order
to protect the value of any Confidential Information, the Company and Executive
agree to the following provisions, for which Executive agrees he received
adequate consideration and which Executive acknowledges are reasonable and
necessary to protect the legitimate interests of the Company and represent a
fair balance of the Company’s rights to protect its business and Executive’s
right to pursue employment:

(a)    Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
interview for a potential employment or consulting relationship with, or manage,
provide services to or operate, with or without payment, any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in or is preparing to engage in any portion of the Business (as defined
below) anywhere in the world. Nothing herein shall prohibit Executive from being
a passive owner of not more than 2% of the outstanding equity interest in any
entity that is publicly traded, so long as Executive has no active participation
in the business of such entity.

 

14



--------------------------------------------------------------------------------

(b)    Executive shall not, at any time during the Restriction Period, directly
or indirectly, engage or prepare to engage in any of the following activities:
(i) solicit, divert or take away any customers, clients, or business acquisition
or other business opportunity of the Company, (ii) contact or solicit, with
respect to hiring or engagement, or knowingly hire or engage any employee or
full-time consultant of the Company or any person employed or engaged full-time
by the Company at any time during the 12-month period immediately preceding the
Date of Termination, (iii) induce or otherwise counsel, advise or encourage any
employee or full-time consultant of the Company to leave the employment or
engagement of the Company, or (iv) induce any distributor, representative or
agent of the Company to terminate or diminish its relationship with the Company.

(c)    In the event the terms of this Section 5 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be modified and interpreted to
extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action, and then enforced as so modified to the
fullest extent permitted by law.

(d)    As used in this Section 5, (i) the term “Company” shall include the
Company and its direct and indirect subsidiaries; (ii) the term “Business” shall
mean each business of the Company (other than the Wellsite business)
representing at least 5% of the Company’s annual revenues for the fiscal year
preceding the Date of Termination and engaged in by the Company during the
12-month period preceding the Date of Termination; and (iii) the term

 

15



--------------------------------------------------------------------------------

“Restriction Period” shall mean the period beginning on the Effective Date and
ending (x) eighteen (18) months following the Date of Termination for any reason
during the Term and (y) twelve (12) months for a termination of employment
occurring after expiration of the Term.

(e)    Executive agrees, during the Term and following the Date of Termination,
to refrain from Disparaging (as defined below) the Company and its Affiliates,
including any of its services, technologies, products, processes or practices,
or any of its directors, officers, agents, representatives or stockholders,
either orally or in writing. Each of the Company (through an authorized public
statement), its officers and members of the Board agrees, during the Term and
following the Date of Termination, to refrain from Disparaging Executive either
orally or in writing. Nothing in this paragraph shall preclude any such parties
from making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process, or to defend or enforce their
respective rights under this Agreement. For purposes of this Agreement,
“Disparaging” means making remarks, comments or statements to any person or
entity including present or former employees of the Company and/or the press,
and/or to any others, whether written, oral or electronic (including any social
media, other internet sites, or on any blogging and/or micro-blogging sites,
including Twitter), that impugn or are reasonably likely to impugn the
character, integrity, reputation or abilities of the entities, persons,
services, products, technologies, processes or practices listed in this
Section 5(e).

(f)    Executive agrees that during the Restriction Period, Executive will
cooperate fully with the Company, at reasonable times not interfering with
Executive’s subsequent employment or other business endeavors, in its defense of
or other participation in any

 

16



--------------------------------------------------------------------------------

investigation, administrative, judicial or other proceeding arising from any
charge, complaint or other action which has been or may be filed. The Company
will pay all reasonable expenses incurred by Executive to provide such
cooperation, including travel expenses in the level of class and comfort as
applied while he served as Chief Executive Officer.

6.     Nondisclosure of Proprietary Information.

(a)    Except in connection with the faithful performance of Executive’s duties
hereunder or pursuant to Section 6(c), (e) and (f), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, disseminate, disclose or publish, or use for Executive’s benefit or
the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible, intangible or electronic form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them,

 

17



--------------------------------------------------------------------------------

any item of Confidential Information is important, material and confidential and
affects the successful conduct of the businesses of the Company (and any
successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public or general industry knowledge prior to the date Executive
proposes to disclose or use such information, provided, that such publishing or
public availability or knowledge of the Confidential Information shall not have
resulted from Executive directly or indirectly breaching Executive’s obligations
under this Section 6(a) or any other similar provision by which Executive is
bound, or from any third-party breaching such third-party’s obligation to the
Company. For the purposes of the previous sentence, Confidential Information
will not be deemed to have been published or otherwise disclosed merely because
individual portions of the information have been separately published, but only
if material features comprising such information have been published or become
publicly available.

(b)    Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property (in whatever
form) concerning the Company’s customers, business plans, marketing strategies,
products, property, processes or Confidential Information.

(c)    Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and

 

18



--------------------------------------------------------------------------------

other information sought and shall assist such counsel at Company’s expense in
resisting or otherwise responding to such process, in each case to the extent
permitted by applicable laws or rules.

(d)    As used in this Section 6 and Section 7, the term “Company” shall include
the Company, and its direct and indirect subsidiaries.

(e)    Nothing in this Agreement shall prohibit Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 6(c)), (ii) disclosing information and documents
to Executive’s attorney, financial or tax adviser for the purpose of securing
legal, financial or tax advice, (iii) disclosing Executive’s post-employment
restrictions in this Agreement in confidence to any potential new employer of
Executive, or (iv) retaining, at any time, Executive’s personal correspondence,
Executive’s personal contacts and documents related to Executive’s own personal
benefits, entitlements and obligations, except where such correspondence,
contracts and documents contain Confidential Information.

(f)    Pursuant to 18 U.S.C. § 1833(b), Executive understands that Executive
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret of the Company that (i) is made
(A) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to Executive’s attorney and (B) solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. Executive understands that if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret

 

19



--------------------------------------------------------------------------------

to Executive’s attorney and use the trade secret information in the court
proceeding if Executive (x) files any document containing the trade secret under
seal, and (y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement, or any other agreement that Executive has with
the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from making
any voluntary disclosure of information or documents concerning possible
violations of law to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company.

7.     Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the Business (as defined in
Section 5(d)), whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that Executive may discover, invent or
originate during the Term, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (“Inventions”),
shall be the exclusive property of the Company. Executive shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. Executive hereby appoints
the Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any

 

20



--------------------------------------------------------------------------------

Inventions. During the Restriction Period, Executive shall assist Company and
its nominee, at any time, at Company expense, in the protection of Company’s (or
its Affiliates’) worldwide right, title and interest in and to Inventions and
the execution of all formal assignment documents requested by Company or its
nominee and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries.

8.     Injunctive Relief.

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5-6 or 7 will cause irreparable damage to Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5-6 or 7, in addition to any other remedy which
may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.

9.    Clawback Provisions.

Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any Policy approved by the Board that
is generally applicable to senior management of the Company, applicable law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such
Policy, law, government regulation or stock exchange listing requirement.

 

21



--------------------------------------------------------------------------------

10.    Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to a
United States subsidiary of the Company that is the main operating company of
the Company (or the principal employer of employees of the Company and its
subsidiaries) in the United States or to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise), and
may assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates; provided, for purposes of
Section 5(a), in the event of a termination of Executive’s employment for any
reason at any time on or before the first anniversary of the date of such
assignment or succession, the “Business” shall be as so constituted immediately
prior to the date of such assignment or succession. This Agreement shall be
binding upon and inure to the benefit of the Company, Executive and their
respective successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
any applicable Company benefit plans or arrangements, to select and change a
beneficiary or beneficiaries to receive compensation hereunder following
Executive’s death by giving written notice thereof to the Company.

11.    Certain Definitions.

(a)    Cause. “Cause” shall have the meaning set forth in the CIC Plan.

 

22



--------------------------------------------------------------------------------

(b)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death; or
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) – (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), in each case, whichever is earlier.

(c)    Disability. “Disability” shall have the meaning set forth in the Plan.

(e)    Good Reason. “Good Reason” shall have the meaning set forth in the CIC
Plan.

However, none of the foregoing events or conditions will constitute Good Reason
unless: (x) Executive provides the Company with written objection to the event
or condition within ninety (90) days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within thirty
(30) days of receiving that written objection, and (z) Executive terminates his
employment within thirty (30) days following the expiration of that cure period.

12.    Miscellaneous Provisions.

(a)    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the State of Illinois without reference to the
principles of conflicts of law of the State of Illinois or any other
jurisdiction, and where applicable, the laws of the United States.

(b)    Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 2(i), 3(c), 3(d), 4(b)(iii), and Sections 5 through 10
and this Section 12

 

23



--------------------------------------------------------------------------------

will survive the termination of Executive’s employment and the expiration or
termination of the Term. Section 4 (other than Section 4(b)(iii)) will survive
the termination of Executive’s employment only to the extent that Date of
Termination occurs prior to the expiration of the Term.

(c)    Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by e-mail
(in .PDF format) or certified or registered mail, postage prepaid, as follows
(except that notice of change of address shall be effective only upon receipt):

(i)    If to the Company, to the attention of the General Counsel at its
headquarters,

(ii)    If to Executive, at the last address that the Company has in its
personnel records for Executive, or

(iii)   At any other address as any Party shall have specified by notice in
writing to the other Party.

(d)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

(e)    Entire Agreement; Inconsistency. The terms of this Agreement are intended
by the Parties to be the final expression of their agreement with respect to the
subject matter

 

24



--------------------------------------------------------------------------------

hereof and supersede all prior understandings and agreements, whether written or
oral (including the Prior Agreement). The Parties further intend that this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.
In the event of any inconsistency between this Agreement and any other plan,
program or practice of the Company, this Agreement shall control unless such
other plan, program or practice either (i) is more favorable to Executive or
(ii) specifically refers to this Agreement.

(f)    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company (other than Executive). By an instrument in
writing similarly executed, Executive or a duly authorized officer of the
Company (other than Executive) may waive compliance by the other Party with any
specifically identified provision of this Agreement that such other Party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder preclude any other or further exercise of any other
right, remedy, or power provided herein or by law or in equity.

(g)    Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to sections or subsections are to those parts of

 

25



--------------------------------------------------------------------------------

this Agreement, unless the context clearly indicates to the contrary. Also,
unless the context clearly indicates to the contrary, (i) the plural includes
the singular and the singular includes the plural; (ii) “and” and “or” are each
used both conjunctively and disjunctively; (iii) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (iv) “includes” and
“including” are each “without limitation”; (v) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular section or subsection; and (vi) all pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.

(h)    Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(i)    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold or by its
Policies it customarily withholds. The Company shall be entitled to rely on an
opinion of counsel if any questions as to the amount or requirement of
withholding shall arise.

 

26



--------------------------------------------------------------------------------

(j)    Section 409A.

(i)    General. The intent of the Parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.

(ii)    Separation from Service. Notwithstanding anything in this Agreement to
the contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Section 4 shall be paid, or commence to be paid, on the second complete payroll
payment date following the effectiveness of a Release, except that if such
Release may become effective in either of two taxable years of Executive, such
payment (or commencement of payment) shall be postponed until the later of
(i) the second payroll payment date in the second such taxable year and (ii) the
second payroll payment date following the effectiveness of such Release, (such
date under clause (i) or (ii) being the “Second Payment Date”). Any lump sum
payment or installment payments that would have been made to Executive prior to
the Second Payment Date but for the preceding sentence shall be paid to
Executive on the Second Payment Date and any remaining installment payments
shall be made as provided in this Agreement.

 

27



--------------------------------------------------------------------------------

(iii)    Specified Employee. Notwithstanding anything in this Agreement to or
any other agreement providing compensatory payments to Executive to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of
Section 409A, any payment of compensation or benefits to which Executive is
entitled under this Agreement or any other compensatory plan or agreement that
is considered nonqualified deferred compensation under Section 409A payable as a
result of Executive’s Separation from Service shall be delayed to the extent
required in order to avoid a prohibited distribution under Section 409A until
the earlier of (i) the expiration of the six-month period measured from the date
of Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death. Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
or any other compensatory plan or agreement shall be paid as otherwise provided
herein or therein.

(iv)    Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount

 

28



--------------------------------------------------------------------------------

of expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, other than medical expenses referred to in
Section 105(b) of the Code, and Executive’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit.

(v)    Installments. Executive’s right to receive any installment payments under
this Agreement, including any continuation salary payments that are payable on
Company payroll dates, shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under
Section 409A. Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax or interest pursuant to Section 409A.

13.    Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

[Signature Page Follows]

 

 

29



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.    

 

DOVER CORPORATION By:   /s/ Robert A Livingston Name:   Robert A. Livingston
Title:   President and Chief Executive Officer

 

EXECUTIVE /s/ Richard J. Tobin                        2/16/18 Richard J. Tobin

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form Release

 

2



--------------------------------------------------------------------------------

LOGO [g537879snap016.jpg]

3005 Highland Parkway, Suite 200

Downers Grove, IL 60521

[INSERT DATE]

[INSERT DELIVERY METHOD: [VIA EMAIL DELIVERY] OR [VIA HAND DELIVERY]

Richard J. Tobin

Dear Richard J. Tobin,

The purpose of this letter agreement, release, and covenant not to sue
(“Agreement”) is to set forth our mutual understanding and agreement with
respect to your employment with Dover Corporation, a Delaware corporation (the
“Company”) and in accordance with the your Employment Agreement with the
Company, dated March 12, 2018, as amended (the “Employment Agreement”). In
consideration of the covenants set forth below, and for other valuable
consideration, we have agreed as follows:

 

1. Separation from Employment. Your separation from employment with the Company
shall be effective [INSERT DATE] (“Date of Termination”).

 

2. Pay and Benefits. Regardless of whether or not you sign this Agreement, you
shall receive the following:

 

  a. In the Company’s next payroll cycle following your Date of Termination, you
shall receive a lump sum payment, less required withholdings and prior advances
(if any), for any accrued and unused vacation days and unpaid wages as of your
Date of Termination; and

 

  b. You will remain eligible to receive (i) any reimbursements owed to you
pursuant to Section 2(g) of the Employment Agreement; (ii) any amount accrued
and arising from your participation in, or benefits accrued under any employee
benefit plans, programs or arrangements, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (including without limitation, continuation health
benefits under COBRA, amounts payable or benefits provided under the Dover
Corporation Equity and Cash Incentive Plans, the Dover Corporation Pension
Replacement Plan, the Dover Corporation Deferred Compensation Plan, the Dover
Corporation Pension Plan, and the Dover Corporation Retirement Savings Plan);
and (iii) any earned but unpaid Annual Bonus, as defined in the Employment
Agreement, for the fiscal year prior to the fiscal year in which Date of
Termination occurs.

 

3. Severance Payments.    If you sign this Agreement within fifty days of your
Date of Termination and you do not revoke or breach it, you will be eligible to
receive the payments (collectively, “Severance”) under Section 4(b) of the
Employment Agreement, provided, however, that you will not be eligible for any
other severance pay or benefits under any other plan, program, or individual
agreement.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties. You represent and warrant that:

 

  a. You have read this Agreement in its entirety, you are fully able and
competent to enter into this Agreement, and your agreement to all of its
provisions is made freely, voluntarily, and with full knowledge and
understanding of its contents; you do not rely and have not relied upon any
representation or statement made by the Company, and its and their operating
companies, subsidiaries, affiliates or related companies, (collectively “Dover”)
with regard to the subject matter, basis, or effect of this Agreement or
otherwise, other than the obligations of the parties set forth in this
Agreement;

 

  b. You were given at least forty-five (45) days to consider this Agreement,
you understand that it is recommended that you consult with an attorney prior to
signing this Agreement; you understand that for a period of seven (7) days
following your execution of the Agreement, you may revoke the Agreement by
notifying Jay Kloosterboer, Senior Vice President Human Resources of the
Company, in writing, of your desire to do so; that after the seven (7) day
period has elapsed, this Agreement shall become effective and enforceable;

 

  c. You are not presently aware of any injury you sustained, or any illness you
have contracted, in or out of the course of your work at Dover that could form
the basis of a claim pursuant to the workers’ compensation or occupational
illness laws of Illinois, or any other state;

 

  d. You are not presently aware of any leave or restoration of employment
benefit following leave that was denied to you that could form the basis of a
claim under any law providing for employee leave of absence, including the
Family Medical Leave Act;

 

  e. You are not presently aware of any wage, overtime or other payment that was
not paid to you that could form the basis of a claim pursuant to the Fair Labor
Standards Act, or any federal, state or local law relating to wages, bonus,
vacation or any other wage or benefit; and

 

  f. You acknowledge that the above-referenced payments and benefits in
Paragraph 3 are consideration in addition to anything of value to which you
already are entitled and are adequate consideration for all covenants and
obligations undertaken by you in this Agreement.

 

5.

Release and Covenant Not to Sue. In exchange for your receipt of the
above-referenced promises, and as a material inducement for the Company to enter
into this Agreement, you hereby waive, generally release, and covenant not to
sue Dover and its respective officers, directors, employees, and

 

4



--------------------------------------------------------------------------------

  agents (“Releasees”) from, of, and for all claims or causes of action that you
may have or ever have had against Releasees as of the date this Agreement is
executed, or any time prior to that date, and waive your right to benefit from
any suit or claim against Releasees. This waiver, release and covenant not to
sue shall include, but is not limited to any claims or causes of action that you
may have or have had under any law, statute, rule, regulation or enactment
dealing with employment, including, but not limited to, Title VII (or any other
title) of the Civil Rights Act of 1964, as amended, (including race, color,
national origin, religion or sex discrimination); the Civil Rights Act of 1866,
42 U.S.C. §1981, 1983 and 1985; the Equal Pay Act, as amended; the Age
Discrimination in Employment Act, as amended; the Employee Retirement Income
Security Act, as amended; the Americans with Disabilities Act, as amended; the
Family and Medical Leave Act, as amended; the Illinois Human Rights Act, as
amended; state civil rights laws; as well as any claims for breach of contract,
mental pain, suffering and anguish, emotional upset, impairment of economic
opportunities, unlawful interference with employment rights, defamation,
intentional or negligent infliction of emotional distress, fraud, wrongful
termination, wrongful discharge in violation of public policy, breach of any
express or implied covenant of good faith and fair dealing, that Releasees have
dealt with you unfairly or in bad faith, and all other common law contract and
tort claims. You also agree that you have not assigned or transferred any claims
or causes of action to another person or entity.

 

6. Covenants. You agree to continue to abide by all of the restrictive covenants
with respect to Dover to which you may be subject, including Sections 5 through
7 of the Employment Agreement.

 

7. Indemnification. You shall indemnify and hold Releasees harmless from and
against any and all loss, cost, damage, or expense, including without
limitation, attorneys’ fees, awarded against Releasees by a court, arbitrator,
or mediator pursuant to a final judgment or finding that arises out of any
breach of this Agreement by you or as a result of the fact that any
representation or warranty made by you in this Agreement was false when made, or
as a result of the failure of you to fully perform your obligations under this
Agreement.

 

8. Re-Hire. You agree that Dover shall have no obligation to rehire you, and
that this paragraph shall constitute a complete defense to any claim by you for
their refusal or failure to reinstate or rehire you.

 

9. 409A. Section 12(j) of the Employment Agreement is incorporated herein by
reference as if restated herein in its entirety.

 

10. Entirety and Integration. This Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements,
negotiations or understandings, whether oral or written, between them; provided,
however, this Agreement does not supersede the Dover Code of Business Conduct
and Ethics.

 

11. Miscellaneous. You agree that neither this Agreement nor any actions or
statements taken hereunder constitute nor are they to be construed as an
acknowledgment, evidence, or admission of any liability or violation of any law
or statute, the common law, or any agreement that exists or that allegedly may
exist by and among you and Dover. The Company specifically denies and disclaims
any liability and by entering into this Agreement, intend merely to resolve any
differences in an amicable way. If, for any reason, any part(s) or language
within any part(s) of this Agreement shall be deemed invalid or unenforceable,
all remaining parts shall remain binding and in full force and effect.

 

     This Agreement will accrue to the benefit of and may be enforced by Dover
and its successors and assigns. This Agreement may not be modified except by
written document, signed by you and the Senior Vice President of Human Resources
for the Company. This Agreement will be interpreted and enforced in accordance
with the laws of the State of Illinois. You agree to the exclusive jurisdiction
and venue of any state court of general jurisdiction in DuPage County, Illinois
or the United States District Court in Chicago, Illinois.

 

5



--------------------------------------------------------------------------------

12. This Agreement shall be available for acceptance by you only until [INSERT
DATE 45 DAYS FROM DATE RELEASE IS DELIVERED]. If you have not provided
                        , Senior Vice President of Human Resources for the
Company, with a signed original copy of this Agreement by that date, the terms
of this offer will automatically be withdrawn without any further notice to you.

 

Sincerely,    

ACCEPTED BY:

 

Richard J. Tobin

       

SVP Human Resources

Dover Corporation

    Signature     Date:         Witness:         Witness Signature:          
Date:    

 

6